Citation Nr: 1824812	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as the result of exposure to herbicide agents, for the purpose of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  He died in April 2010 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.  In February 2015, the Board remanded this matter for development and it now returns for further appellate review.  In February 2018, the appellant waived Agency of Original Jurisdiction (AOJ) consideration of the evidence not previously considered by the AOJ.  38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ), or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicide agents.

2.  The evidence of record does not competently and credibly establish that the Veteran was exposed to herbicide agents as defined by VA regulations while stationed in the Dominican Republic.

3.  The Veteran's death certificate indicates that he died in April 2010 with the cause of death listed as chronic obstructive pulmonary disease (COPD) due to atherosclerotic heart disease (heart disease).

4.  The cause of the Veteran's death, COPD due to heart disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  During his lifetime, the Veteran was service-connected for bilateral hearing loss and tinnitus.

6.  The Veteran's service-connected disabilities are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.

7.  IHD is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017). 

2.  The criteria for service connection for IHD for the purpose of entitlement to retroactive benefits have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the appellant has made vague allegations that VA did not assist her in developing her claims, which will be discussed in detail herein, neither she nor her representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The appellant contends that she is entitled to service connection for the Veteran's cause of death and IHD for the purpose of retroactive benefits based on the Veteran's alleged exposure to herbicide agents.  Specifically, the appellant argues that the Veteran, whose military occupational specialty was military police, was exposed to herbicide agents while on a secret mission to interrogate prisoners of war in Vietnam from about January 1967 to April 1967 or, in the alternative, while stationed in the Dominican Republic.  

The Veteran's death certificate shows that he died in April 2010 from COPD and heart disease.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, the law provides that a veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  
Specifically, veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.  It is further provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with exceptions not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  IHD is one of the listed diseases.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In addition to the foregoing, VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See VBA Manual M21-1, IV.ii.1H.7.a.  As an initial step, the approximate dates, location, and nature of a veteran's alleged exposure are requested.  If such information is obtained, the Agency of Original Jurisdiction (AOJ) furnishes the detailed description of the veteran's exposure to the Compensation Service via email and requests a review of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request is sent to JSRRC for verification of exposure to herbicides.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the appellant does not allege, nor does the record reflect, that the Veteran first manifested COPD, heart disease, or IHD during service or within one year of his discharge from service, or that any of these disorders are related to his active duty service on a direct basis.  Furthermore, she does not claim that the Veteran's service-connected bilateral hearing loss and tinnitus caused, or substantially or materially contributed to cause, his death.  Rather, the appellant's sole claim is that his COPD, heart disease, and IHD are related to his alleged exposure to herbicide agents while allegedly serving in Vietnam or while serving in the Dominican Republic.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery).  

While the record confirms the Veteran was diagnosed with COPD, heart disease, and IHD during his lifetime and that COPD and heart disease led to his death, the Board finds that the most probative evidence of record fails to establish his exposure to herbicide agents during his military service.  The claims must therefore be denied.

Initially, while the Veteran and the appellant claimed that the Veteran served in Vietnam, the evidence of record does not support those assertions.  Specifically, the appellant has argued that the Veteran, a member of the 503rd Military Police Battalion (503rd), had volunteered to travel with the 218th Military Police Company (218th) when that company departed from Fort Bragg, North Carolina, for Vietnam in December 1966.  To support this theory, the appellant has pointed to pay statements from the Veteran's service in the Dominican Republic and the pay statement from December 1966, both of which display a leave code of 59.  The appellant has also submitted statements from members of the 218th and details of that unit's travel to Vietnam.  She has also presented an excerpt from a book noting that some members of the 503rd volunteered to go to Vietnam with the 218th.  Additionally, the Veteran's sister has submitted a statement noting the Veteran stopped communicating with her family for an extended period in 1966 and when he got back in touch, he reported he had been in Vietnam.

The Board notes, however, that available records document that the Veteran was actually in North Carolina in January and February 1967.  See January and February 1967 records noting the Veteran participating in a pistol demonstration and receiving vaccinations at Fort Bragg.  Additionally, the available records demonstrate that code 59 on a leave and earning statement is indicative of "leave regular ordinary."  See April 2012 Army Board for Correction of Military Records (ABCMR) Record of Proceedings.  Code 64 is reflective of foreign duty pay, which the Veteran received while stationed in the Dominican Republic.  See, e.g., April 1966 Pay Voucher.  Moreover, the appellant herself argues that vaccinations and supplies given to the Veteran in February 1967 prove that he was anticipating going overseas; the fact that he was not given such until February 1967 belies her argument that he traveled to Vietnam in December 1966.  Importantly, the evidence regarding the 218th's movement does not establish that the Veteran was actually with that unit; the Board does not contest the fact that the 218th went to Vietnam.  Nevertheless, there is evidence that the Veteran did not travel with that company in December 1966 as he was present in North Carolina in January and February 1967.

Alternatively, the Veteran and the appellant contend that he traveled to Vietnam on a secret mission after the 218th traveled to Vietnam.  They contend that the Veteran's issuance of certain clothing and gear are indicative of the fact he was to be stationed in a war zone.  Additionally, the appellant contends that the Veteran's vaccination records and his security clearance establish that he was being sent overseas.

In this regard, the Board notes that the ABCMR found that there was no indication in the Veteran's security clearance form or other military records that he served in the Republic of Vietnam.  Similarly, in a December 2012 submission, the appellant's representative stated that they were "unable to locate or provide any form of evidence that would raise the issue of service in Vietnam to equapoise (sic), let alone, definiatively (sic) prove that fact."  Moreover, the Veteran's DD 214, which the ABCMR declined to modify, lists his only foreign service as his service in the Dominican Republic.  Additionally, the morning reports from March and April 1967 do not reveal any temporary duty assignments of members of the 503rd to Vietnam.  Indeed, in December 2016, the Defense Personnel Records Information Retrieval System (DPRIS) reported the inability to document that the Veteran or any member of the 503rd were sent on a temporary duty assignment to Vietnam between March 1967 and April 1967.

In addition to the foregoing, the Board notes that the Veteran provided inconsistent reports regarding his alleged Vietnam service.  In this regard, at the time of his initial application for service connection in February 2006, the Veteran specifically denied serving in Vietnam and instead claimed his exposure to herbicide agents occurred in the Dominican Republic.  Additionally, while he reported going to Vietnam for six months beginning in November 1966, available records document his presence in North Carolina in January and February 1967.  Thus, given the Veteran's contradictory statements regarding his presence in Vietnam and the fact that contemporaneous records rebut his assertions, the Board finds his lay statements regarding service in Vietnam, as well as the statements made in reliance on his reports (i.e. the appellant's and the Veteran's sister's), lack credibility. Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  

Notably, even if the Veteran believed his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Unfortunately, the record also fails to establish the Veteran's exposure to herbicide agents while serving in the Dominican Republic.  In this regard, in January 2016, Compensation and Pension Services noted there was no evidence to suggest the testing or storage of tactical herbicides at any point in the Dominican Republic.  While the Veteran reported in his February 2006 statement that there was constant spraying of defoliants, the most probative evidence of record is against such assertion.

In light of the foregoing, the Board concludes that there is no credible evidence that the Veteran was exposed to herbicide agents during his military service.  The Board recognizes the Veteran and the appellant's genuine belief that he was exposed to herbicide agents; however, they are not competent to identify the particular chemicals to which he was exposed.  Further, the most probative evidence of record fails to demonstrate that he was exposed to herbicide agents as contemplated by the governing regulations during his active service; to the contrary, the findings of the U.S. Army, JSRRC, Compensation and Pension Service, and National Personnel Records Center all indicate that the Veteran was not exposed to herbicide agents during his military service.  In light of these facts, the Board concludes that there is no competent or credible evidence that the Veteran was exposed to herbicide agents during his military service.  Thus, service connection for the cause of the Veteran's death and for IHD for retroactive benefits purposes is not warranted as due to claimed exposure to herbicide agents during service.

Importantly, the Veteran and the appellant's sole theory of entitlement is that his COPD, heart disease, and IHD were related to exposure to herbicide agents.  Moreover, the Veteran's service treatment records are silent as to any complaints or symptoms associated with COPD, heart disease, or IHD.  Furthermore, the record does not otherwise contain any competent evidence suggesting a causal relationship between such disorders and his military service.  Similarly, the appellant has not claimed that the Veteran's service-connected bilateral hearing loss and tinnitus caused, or substantially or materially contributed to cause, his death.  Consequently, VA's duty to obtain an opinion as to the etiology of the cause of the Veteran's death, or his IHD is not warranted.  In this regard, the United States Court of Appeals for Veterans Claims has held that VA is not required to provide a medical opinion when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the Veteran's COPD, heart disease, or IHD may be related to active service such as to require a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), or that his service-connected bilateral hearing loss and tinnitus caused, or substantially or materially contributed to cause, his death so as to require an opinion under DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

As a final matter, the Board acknowledges the appellant's assertions that VA has ignored the evidence of record and has failed to assist her in developing her claims; however, the record does not support those assertions.  In this regard, in February 2011, VA sent the appellant a letter advising her of potential ways she could substantiate her claims.  Next, in June 2013, the appellant was offered a Board hearing during which her contentions were received and she was advised of the legal standard to substantiate her claims.  Thereafter, in February 2015, the Board remanded the appeal for further evidentiary development to further assist the appellant.  Finally, the Board has reviewed the record in its entirety but, nevertheless, finds the appellant's arguments unpersuasive in light of the contemporaneous records from the Veteran's military service and the formal findings issued by government agencies that there is no evidence the Veteran was exposed to herbicide agents in conjunction with his military service.  Thus, the Board finds the appellant's arguments regarding VA's failure to assist her with her case to be without merit.

Ultimately, while sympathetic to the appellant's claims, the Board finds that service connection for the cause of the Veteran's death or for IHD for retroactive benefits purposes is not warranted.  As the preponderance of the evidence is against the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for IHD for the purpose of entitlement to retroactive benefits, the benefit of the doubt doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for IHD for the purpose of entitlement to retroactive benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


